Name: Commission Directive 1999/48/EC of 21 May 1999 adapting for the second time to technical progress Council Directive 96/49/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail - Text with EEA relevance
 Type: Directive
 Subject Matter: European Union law;  transport policy;  technology and technical regulations;  organisation of transport;  land transport
 Date Published: 1999-07-05

 Avis juridique important|31999L0048Commission Directive 1999/48/EC of 21 May 1999 adapting for the second time to technical progress Council Directive 96/49/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail - Text with EEA relevance Official Journal L 169 , 05/07/1999 P. 0058 - 0088 Official Journal L 169/1999 P. 0059 - 0090 Official Journal L 169/1999 P. 0050 - 0079 Official Journal L 169/1999 P. 0059 - 0099 Official Journal L 169/1999 P. 0050 - 0077 Official Journal L 169/1999 P. 0058 - 0087>NOTEXT>